United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-2343
                       ___________________________

                           United States of America

                                     Plaintiff - Appellee

                                       v.

                                 Mark H. King

                                  Defendant - Appellant
                                ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Omaha
                                ____________

                          Submitted: January 20, 2021
                              Filed: January 25, 2021
                               [Unpublished]
                                ____________

Before LOKEN, BENTON, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

      Mark H. King appeals after he pled guilty to a sex offense pursuant to a
binding plea agreement containing an appeal waiver. Having jurisdiction under 28
U.S.C. § 1291, this court dismisses the appeal.
      The district court1 imposed a sentence consistent with the plea agreement.
King’s counsel has moved for leave to withdraw, and has filed a brief under Anders
v. California, 386 U.S. 738 (1967), contending that the appeal waiver was not
knowing and voluntary, and arguing that the sentence is substantively unreasonable.

      This court concludes that the appeal waiver is valid, enforceable, and
applicable to the issue raised in this appeal. See United States v. Scott, 627 F.3d 702,
704 (8th Cir. 2010) (validity and applicability of an appeal waiver is reviewed de
novo); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal
waiver will be enforced if the appeal falls within the scope of the waiver, the
defendant knowingly and voluntarily entered into the plea agreement and the waiver,
and enforcing the waiver would not result in a miscarriage of justice). This court
has also independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), and has found no non-frivolous issues for appeal falling outside the scope of
the waiver.

      The appeal is dismissed, and counsel’s motion to withdraw is granted.
                       ______________________________




      1
       The Honorable Robert F. Rossiter, Jr., United States District Judge for the
District of Nebraska.

                                          -2-